Citation Nr: 0006685	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-03 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
October 1979.  He then had inactive military service for 
several years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part, denied 
entitlement to a total disability rating based on individual 
unemployability.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran's only service-connected condition is 
retrolisthesis of L5-S1 with mild degenerative facet changes, 
evaluated as 60 percent disabling since March 1997. 

3.  The veteran has a high school education plus one year of 
college and some vocational training.  His primary work 
experience has been in an administrative support position.  
He has not worked since approximately 1994. 

4.  The veteran is not precluded from substantially gainful 
employment by reason of his service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for TDIU, 
and VA has satisfied its duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met.  38 C.F.R. 
§§ 3.340 and 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran has submitted statements in which he claimed that he 
could not work because of his service-connected back 
disorder.  These statements constitute a well-grounded claim 
for a total rating for compensation purposes based on 
individual unemployability.  See Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993) (where appellant stated that he could no 
longer seek or maintain employment in letters and testimony 
prior to the BVA decision, he presented a well-grounded claim 
for a total disability rating under section 4.16(b)).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided an appropriate VA 
examination, and the evidence does not indicate that there 
has been a material change in the severity of his back-
related symptoms since he was examined in 1997.  There is no 
indication of private or VA treatment records that the RO 
failed to obtain.  Sufficient evidence is of record to 
evaluate this claim properly.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (1999).  However, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).  

The veteran's only service-connected disability is 
retrolisthesis of L5-S1 with mild degenerative facet changes, 
which has been evaluated as 60 percent disabling since March 
1997.  Therefore, he meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
and the only remaining question in this case is whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disability.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Consideration also shall be given in all claims 
to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (1999).  There is medical 
evidence of record showing that the veteran has other 
disabling conditions, especially nonservice-connected heart 
disorder and substance abuse disorder.  However, these have 
not been taken into account by the Board in evaluating his 
individual unemployability status.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran has a high school education.  He has also 
completed one year of college and has had vocational training 
in electronics equipment repair.  His primary work experience 
has been as an office worker in a civilian administrative 
support position with the United States Army.  This position 
also included supervisory duties, in that he indicated on his 
claim for Social Security disability benefits that he had 
used his education in business management in this position 
and had supervised other employees.  After leaving this 
position in 1993, he worked in temporary positions for a 
short time.  He has not worked since 1994.

Although the veteran maintains that his back condition 
renders him unemployable, the preponderance of the evidence 
is against such a conclusion.  First, it must be noted that 
despite his continuous complaints of back pain, his re-
injuries, and undergoing extensive physical therapy and 
evaluation, the veteran was able to maintain employment for 
approximately 14 years after his separation from service.  He 
worked for approximately 8 years in a civilian position with 
the Army.  He maintains that he was given special 
consideration in this employment and that he participated in 
a federal buyout program rather than be released for medical 
reasons.  However, there is no support in the record for this 
contention.  His employer indicated that he participated in 
the federal buyout program in 1993, but no concessions had 
been made to him because of disability.  This is supported by 
a statement the veteran made prior to his claim for TDIU.  
While still in the Reserves in 1996, he indicated that he had 
"retired" from civil service.  Although he was, at that 
time, questioning whether he could still stay in the Reserves 
despite his back condition, he did not report any 
difficulties with prior employment or having to leave his 
civilian position because of his back condition.

Second, there are no medical opinions of record indicating 
that the veteran is totally disabled or unemployable due to 
his back condition or that he is incapable of doing any type 
of productive work.  Rather, medical professionals have only 
concluded that the veteran is limited in his abilities.  The 
VA examiner in 1997 stated that the veteran's employability 
was "significantly impaired" by his back condition.  In 
1996, he applied for Social Security disability benefits, and 
he underwent an examination in March 1996.  It was noted that 
his greatest limitation would be his back pain and that he 
should avoid heavy lifting, bending or stooping, and 
prolonged standing or sitting.  However, that examiner 
concluded that the veteran was only "partially disabled."  
He remains able to stand, walk, and sit (with normal breaks) 
for about six hours out of an eight-hour workday.  

Although the veteran's back condition clearly affects his 
ability to perform extensive manual labor, the evidence does 
not indicate that he is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment.  Looking at the veteran's occupational history, 
he has worked primarily in an office support position that 
also included supervisory duties.  His back condition does 
not prevent him from engaging in his prior employment since 
he remains functionally capable of performing similar jobs.  
He is physically capable of performing sedentary work, as 
shown by the 1996 functional evaluation, and he has training 
in sedentary work.  The conclusion by the Social Security 
examiner that the veteran is only partially disabled is 
supported by the findings on the 1997 VA examination, wherein 
it was noted that the veteran was capable of walking 
normally, albeit slowly, without any assistive devices, 
getting up from a full squat without difficulty, and walking 
on his heels and toes without difficulty.  There is no 
medical evidence of atrophy of the muscles of the back or 
legs, which indicates that he continues to use these muscles 
in a normal fashion despite his complaints of inability to 
perform any physical activity. 

Although the veteran's service-connected back condition is 
severe and, as such, limits his occupational opportunities, 
it is not shown to be of such severity as to preclude gainful 
employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this 
case, as in Van Hoose, there simply is no evidence of unusual 
or exceptional circumstances to warrant a total disability 
rating based on the veteran's service-connected disability 
alone.  The record does not reflect any periods of 
hospitalization for the veteran's back condition, nor is 
there evidence of any outpatient treatment, including 
physical therapy, since 1996.  The fact that the veteran's 
symptomatology is such that he has been able to forego 
routine treatment for the past few years is pertinent. 

The Board notes that the veteran was denied employment as a 
corrections officer in 1997 due, in part, to his back 
condition.  Although certainly relevant, this does not 
automatically lead to the conclusion that the veteran is 
unemployable.  It remains the Board's responsibility to 
assess the credibility and weight to be given to the evidence 
before it.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
As indicated above, no medical professional has concluded 
that the veteran is unable to work, only that his back 
condition limits his abilities.  That limitation is 
recognized by the 60 percent disability rating that he has 
been assigned for this condition.  He was denied employment 
as a corrections officer because he was not capable of 
performing all the duties of that position without any 
restrictions.  This does not mean, however, that he is 
incapable of obtaining other positions that do not involve as 
much physical activity as a corrections officer.  

Accordingly, given the evidence of record, the Board finds 
that the veteran's service-connected back condition alone 
does not result in marked interference with employment.  See 
38 C.F.R. § 3.321(b)(1) (1999).  Although he has not held 
employment since 1994, the preponderance of the evidence is 
against finding that his service-connected back condition has 
resulted in his unemployability.  In the absence of any 
evidence of unusual or exceptional circumstances beyond what 
is contemplated by the assigned disability evaluation of 60 
percent, the preponderance of the evidence is against the 
veteran's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disability or that he is incapable of 
performing the physical acts required by employment due 
solely to his service-connected disability, even when his 
disability is assessed in the context of subjective factors 
such as his occupational background and level of education.  
Therefore, a total disability rating for compensation 
purposes based on individual unemployability is not warranted 
in this case.

On the VA Form 9 submitted in March 1998, the veteran's 
accredited representative requested that the veteran be 
scheduled for a vocational assessment and that the vocational 
examiner be required to provide an "opinion in regards to the 
veteran's service connected back condition and ability to 
gain and hold substantial employment."  The Board notes that 
there is ample medical evidence of record regarding the 
severity of the veteran's back disability and the limitations 
it causes, as well as evidence regarding the veteran's 
employment history, education and abilities.  In any event, 
such an opinion in the context of this case is a legal 
determination, which has been made by the Board in this 
decision based on the medical and other relevant evidence of 
record.  The veteran is, of course, free to consult a 
vocational or any other specialist deems desirable.

ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

